                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

TAMMY M. BRAWNER and GREGORY                          )
BRAWNER,                                              )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       No. 3:17-CV-00108-JRG-HBG
                                                      )
SCOTT COUNTY, TENNESSEE,                              )
                                                      )
                       Defendant.                     )

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Scott County, Tennessee’s, motion for

judgment as a matter of law under Federal Rule of Civil Procedure 50(a). For the reasons herein,

and for the reasons that the Court has already explained on the record at trial, it will grant Scott

County’s motion.

                                       I.     BACKGROUND

       On May 7, 2019, the Court began a jury trial in this case, in which Plaintiff Tammy

Brawner—a former pretrial detainee at the Scott County Jail—maintained that she suffered

multiple seizures at the jail and that the jail’s correctional officers, in response to her seizures,

tased her and did not provide her with adequate medical care. More specifically, she brought

three claims against Scott County: (1) a municipal liability claim under 42 U.S.C. § 1983 for the

violation of her Eighth Amendment right to adequate medical care; (2) a municipal liability claim

under 42 U.S.C. § 1983 for the violation of her Fourteenth Amendment right to be free from

excessive force; and (3) a negligence claim under the Tennessee Governmental Tort Liability

Act (“TGTLA”), § 29-20-101 et seq. In addition, her husband, Gregory Brawner, brought a claim

under Tennessee law for loss of consortium.
         On the eve of trial, the parties, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

stipulated to the dismissal of all the individual defendants—six correctional officers who had been

in Scott County’s employment. [Stipulation of Dismissal, Doc. 182, at 1]. During trial, the parties

agreed to the dismissal of Mrs. Brawner’s negligence claim and to the dismissal of her husband’s

claim for loss of consortium, leaving Mrs. Brawner’s two municipal liability claims as the lone

claims for the jury’s deliberation.

         In making her case at trial, Mrs. Brawner contended that officers—unspecified officers—

tased her in the leg while she was incarcerated in Scott County Jail and offered into evidence

photos that show puncture marks in her leg. [Trial Exs. 16(a), 16(b)]. 1 In addition, Mr. Brawner

testified that Mrs. Brawner once told him that an officer or officers tased her in the leg, but his

testimony was hearsay, and the Court instructed the jury not to consider it. Mr. Brawner also

introduced into evidence Mrs. Brawner’s medical records, which state: “[S]he was in the jail

back in July for failure to appear in court, when she started having seizures. . . . [B]ut the cops

thought she was faking and tazed [sic] her[.]” [Trial Ex. 9, at 2]. Next, as to her claim for

inadequate medical care, Mrs. Brawner presented into evidence Scott County’s “Policy and

Procedure Manual for Jail Health and Services.” [Trial Ex. 12]. Under this policy, “each inmate

is supposed to receive a full physical examination, including ‘an inquiry into medications and

special health requirements,” “within fourteen [14] days of booking[.]” [Final Pretrial Order,

Doc. 155, at 7].



         1
           Incidentally, Jesse C. Haggerty, III, M.D., testified that the marks on Mrs. Brawner’s legs could have been
taser marks but also could have been meth sores, though the Court did not weigh this evidence and consider it as a
basis for entering judgment as a matter of law against Mrs. Brawner.
                                                          2
        At the close of Mrs. Brawner’s evidence, Scott County moved for judgment as a matter of

law pursuant to Rule 50(a). As to Mrs. Brawner’s claim for excessive force, Scott County argued

that she introduced no evidence that an officer tased her or that a pattern of similar tasings had

occurred in Scott County Jail. As to Mrs. Brawner’s claim for inadequate medical care, Scott

County insisted that she did not present evidence of deliberate indifference and that her evidence—

at best—sufficed to show negligence. In response to Scott County’s motion for judgment as a

matter of law, the Court engaged in a lengthy discussion with Mrs. Brawner’s counsel, requesting

clarification regarding the precise contours of Mrs. Brawner’s § 1983 claims:

        The Court: You’re arguing in the first instance that there is this 14-day policy, and
        that policy in and of itself as applied to Tammy Brawner resulted in deliberate
        indifference to her medical needs, serious medical need.

        Mrs. Brawner’s Counsel: Correct.

        The Court: That’s one argument.

        Mrs. Brawner’s Counsel: That’s one of them.

        The Court: What is your failure to train argument?

        Mrs. Brawner’s Counsel: The failure to train is going back to this: had they properly
        trained [Captain Glynndara Tucker, who performed Mrs. Brawner’s intake and did
        not alert the jail’s nurse to Mrs. Brawner’s medications] and all the staff on what
        the actual policy should have been, they wouldn’t have had this problem, but they
        don’t do that.

[Trial Tr. (on file with the Court)].

        Mrs. Brawner also appeared to argue that Scott County has a policy of not permitting

pretrial detainees to receive controlled substances, even if a doctor has prescribed them, and that

this policy caused her to receive inadequate medical care:


                                                 3
         Mrs. Brawner’s Counsel: Your Honor, let me make a few points if I may, okay, the
         14-day holding pattern policy, one. Two, no controlled substances in the jail. [Dr.]
         Haggerty blasted that. That’s a big problem. That’s a big problem.

[Id.]. Along these lines, Dr. Haggerty did indeed express disapproval of this policy during his

testimony:

         Mrs. Brawner’s Counsel: There’s been some argument already in this case, and
         there’s been a stipulation to the effect that the county, Scott County, just doesn’t
         provide controlled substances in the jail. Do you have an opinion on that?

         Dr. Haggerty: Yes, sir. I have a strong opinion on that, and I have to answer a
         question with a question: why wouldn’t you? The patient has a medical problem.
         The patient’s prescribed medications. They’re controlled substances, so why would
         you not provide them?

[Id.]. Mrs. Brawner, however, acknowledged that she presented no evidence demonstrating that

these policies or their implementation resulted in a pattern of similar constitutional misconduct

in Scott County Jail:

         The Court: One of the ways to establish an inadequate training claim is indeed to
         show a pattern of comparable constitutional violations. There’s no evidence of that
         here, is there?

         Mrs. Brawner’s Counsel: No, Your Honor.

[Id.].

         After hearing and carefully considering the parties’ arguments, the Court orally granted

Scott County’s motion as to both of Mrs. Brawner’s § 1983 claims and stated its reasons on the

record. The Court found that Mrs. Brawner failed to present legally sufficient evidence of any

individual officer’s use of a taser on Mrs. Brawner or evidence of surrounding circumstances

that would permit a reasonable jury to conclude that an officer’s use of force was objectively

unreasonable. The Court also noted that Mrs. Brawner failed to introduce any evidence of a pattern

                                                  4
of similar constitutional violations arising from the use of a taser on other pretrial detainees or

inmates in Scott County Jail.

       Next, in addressing Mrs. Brawner’s claim for inadequate medical care, the Court found

no evidence showing that any individual officer was deliberately indifferent to Mrs. Brawner’s

medical needs. At most, Mrs. Brawner’s evidence met the standard for a negligence claim but not

the standard for deliberate indifference. The Court also stated that the record, for this claim, too,

was without evidence of a pattern of prior constitutional violations—namely violations relating

to any individual officer’s failure to adequately tend to the serious medical needs of a pretrial

detainee suffering seizures. After entering its verdict from the bench, the Court informed the

parties that it would issue this written opinion.

                                      II.   LEGAL STANDARD

       Rule 50(a) authorizes a court to grant a defendant’s motion for judgment as a matter of

law during a jury trial if the plaintiff (1) “has been fully heard on an issue” and (2) “a reasonable

jury would not have a legally sufficient evidentiary basis to find for the [plaintiff] on that issue.”

Fed. R. Civ. P. 50(a)(1). If reasonable jurors, however, could draw different conclusions from the

plaintiff’s evidence, judgment as a matter of law is improper. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250–51 (1986). Rule 50(a)’s legal standard “mirrors” the standard that governs

summary judgment. Id. at 250. “[T]he judge’s function is not himself to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.” Id. at

249.




                                                    5
                                            III. ANALYSIS

        Section 1983 permits a claim for damages against “[e]very person who, under color

of [state law], subjects, or causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws.” 42 U.S.C. § 1983. Because § 1983 has “a ‘color of law’

requirement,” a defendant can be liable “only if state law, whether provided by statute or

judicially implied, empowers him with some legal obligation to act.” Doe v. Claiborne County,

103 F.3d 495, 512 (6th Cir. 1996) (citation omitted). A claim under § 1983 therefore consists of

two elements: the defendant (1) must deprive the plaintiff of either a constitutional or a federal

statutory right and (2) must deprive the plaintiff of one of these rights while acting under color

of state law (i.e., state action). Id. at 511. “Absent either element, a section 1983 claim will not lie.”

Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

        A violation of a constitutional or federal statutory right is a prerequisite to liability

under § 1983 because § 1983 “does not confer substantive rights” on a plaintiff; rather, it is

merely a conduit through which a plaintiff may sue a defendant to “vindicate rights conferred

by the Constitution or laws of the United States.” Aldini v. Johnson, 609 F.3d 858, 864 (6th

Cir. 2010); see Graham v. Conner, 490 U.S. 386, 393–94 (1989) (“As we have said many

times, § 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method for

vindicating federal rights elsewhere conferred.” (quotation omitted)). “The first inquiry in any

§ 1983 suit” is therefore “to isolate the precise constitutional violation with which [the defendant]

is charged[.]” Baker v. McCollan, 443 U.S. 137, 140 (1979); see Graham, 490 U.S. at 394


                                                    6
(“[A]nalysis begins by identifying the specific constitutional right allegedly infringed by the

challenged application of force.” (citation and footnote omitted)).

       Under the Eighth Amendment—which prohibits “cruel and unusual punishments,” U.S.

Const. amend. VIII, or the “unnecessary and wanton infliction of pain,” Whitley v. Albers, 475

U.S. 312, 319 (1986) (quotation omitted)—Mrs. Brawner had a constitutional right to adequate

medical care as a pretrial detainee in Scott County Jail, Blackmore v. Kalamazoo County, 390

F.3d 890, 895 (6th Cir. 2004). In addition, under the Fourteenth Amendment, she had a

constitutional right to be free from excessive force as a pretrial detainee in Scott County Jail.

Leary v. Livingston County, 528 F.3d 438, 443 (6th Cir. 2008).

       A. Municipal Liability under the Eighth Amendment: Questions of Law

       Under § 1983, “[a] municipality or other local government may be liable . . . if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting 42 U.S.C.

§ 1983) (citing Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978) (Powell, J.,

concurring))). In other words, “the plaintiff must establish that: (1) the plaintiff’s harm was

caused by a constitutional violation; and (2) the city was responsible for that violation.” Spears

v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009) (citation omitted); see Miller v. Sanilac County, 606

F.3d 240, 254–55 (6th Cir. 2010) (“To succeed on a municipal liability claim, a plaintiff must

establish that his or her constitutional rights were violated and that a policy or custom of the

municipality was the ‘moving force’ behind the deprivation of the plaintiff’s rights.”).




                                                 7
            1. An Individual Officer’s Violation of a Constitutional Right

       As a basis for entering judgment as a matter of law against Mrs. Brawner, the Court

informed the parties that, under the first element, Mrs. Brawner had to present evidence showing

that an individual officer had violated her right to adequate medical care. Mrs. Brawner, however,

has maintained that “[a] municipality’s liability is not contingent upon a finding of individual

liability” [Pl.’s Proposed Jury Instructions, Doc. 169, at 3], and that therefore she had no need

during trial to present any evidence of an individual officer’s violation of her right to adequate

medical care, [Trial Tr.]. To support her position, she quotes a sentence from Winkler v. Madison

County, 893 F.3d 877 (6th Cir. 2018), a recent Sixth Circuit opinion: “A municipality also may be

liable even when the individual government actor is exonerated, including where municipal

liability is based on the actions of individual government actors other than those who are named

as parties.” [Pl.’s Proposed Jury Instructions at 3 (quoting id. at 900)].

       But “individual liability,” as Mrs. Brawner phrases it, was never at issue in this case—

after all, before trial, she agreed to dismiss the individual officers. [Id. (emphasis added)]. The

issue at trial was whether the record contained proof that an officer committed an individual

violation, in satisfaction of the first requirement for municipal liability—the requirement that “the

plaintiff must establish that: (1) the plaintiff’s harm was caused by a constitutional violation.”

Spears, 589 F.3d at 256 (citation omitted). In Watkins v. City of Battle Creek, 273 F.3d 682 (6th

Cir. 2001), the Sixth Circuit touched on the importance, if not the necessity, that an individual

officer’s violation of a constitutional right has to a municipal liability claim: “If no constitutional

violation by the individual defendants is established, the municipal defendants cannot be held

liable under § 1983.” Id. at 687 (citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986));
                                                  8
see Heller, 475 U.S. at 799 (“If a person has suffered no constitutional injury at the hands of the

individual police officer, the fact that the departmental regulations might have authorized the use

of constitutionally excessive force is quite beside the point.”).

         The district courts in this circuit, including this Court, have regularly viewed this statement

from Watkins as authority to dismiss municipal liability claims when a plaintiff has not shown

that an individual officer of the municipality committed a constitutional violation. See, e.g.,

Wheeler v. Graves County, No. 5:17-CV-38-TBR, 2019 WL 1320506, at *8 (W.D. Ky. Mar. 22,

2019) (“In finding that no excessive force occurred, the Court must also consequently dismiss

[Plaintiff’s] remaining Fourth Amendment claims against Graves County . . . for failure to

properly train their law enforcement officers. Contrary to Plaintiff’s assertion otherwise, it is well

settled law that ‘[i]f no constitutional violation by the individual defendants is established, the

municipal defendants cannot be held liable under § 1983.’” (quoting Watkins, 273 F.3d at 687));

ABCDE Operating, LLC v. City of Detroit, 254 F. Supp. 3d 931, 958 (E.D. Mich. 2017) (“To the

extent that the individual Defendant officers did not violate Plaintiff’s Fourth Amendment rights,

the Defendant City likewise cannot be held liable.” (citing Watkins, 273 F.3d at 687)); Flinn v.

Blackwood, No. 3:08–CV–218, 2009 WL 803732, at *2 (E.D. Tenn. Mar. 23, 2009) (“Since the

undisputed facts compel a finding that plaintiff has failed to state a claim against the officers, the

City of Rockwood cannot be liable to the plaintiff under § 1983” (citing Watkins, 273 F.3d at

687)).

         And the Sixth Circuit itself—as recently as six days ago, in an unpublished opinion that

succeeded Winkler—invoked Watkins to affirm a district court’s dismissal of a municipality claim

after determining that the plaintiff lacked cognizable claims against the individual officers. See
                                                   9
Williams v. City of Chattanooga, No. 18-5516, 2019 WL 2145649, at *5 (6th Cir. May 15, 2019)

(“[B]ecause we find that the Officers did not violate [Plaintiff’s] Fourth Amendment rights, we

likewise conclude that the City cannot be subject to municipal liability.” (citing Watkins, 273

F.3d at 687)); see also Green v. City of Southfield, 759 F. App’x 410, 413 (6th Cir. 2018)

(“Because we find that [Plaintiff’s] constitutional claims against the individual defendants are

untimely, Count II, which was lodged against the City of Southfield, must be dismissed.” (citing

Watkins, 273 F.3d at 687)). The Sixth Circuit also appeared to show fidelity to Watkins in at

least one published opinion. See Ford v. County of Grand Traverse, 535 F.3d 483, 491 (6th Cir.

2008) (“[T]he verdict form should not have been structured in a way that permitted the jury to

make findings relating to the liability of the municipality before, and entirely independent of,

the findings regarding the individual officials.”); but see Epps v. Lauderdale County, 45 F. App’x

332, 334 (6th Cir. 2002) (Cole, Jr., J., concurring) (“I read Heller to prohibit municipal liability

only when the victim suffers no constitutional injury at all, not when the victim fails to trace that

constitutional injury to an individual police officer.” (citation omitted)).

       But again, Mrs. Brawner—circumnavigating these cases and relying on Winkler—argues

that “[a] municipality’s liability is not contingent upon a finding of individual liability,” driving

this Court to address Winkler head on and to determine whether it contains any grist for her

position. [Final Pretrial Order at 3]. It does not. In Winkler, the Sixth Circuit expressly stated

that it declined to decide whether the absence of an individual officer’s constitutional violation

upends a municipal liability claim: “[W]e need not decide whether, under our court’s precedent,

a municipality’s liability under § 1983 is always contingent on a finding that an individual

defendant is liable for having committed a constitutional violation.” Winkler, 893 F.3d at 901.
                                                  10
Any reliance that Mrs. Brawner places on Winkler is therefore not steeped in precedential value

but in dicta. And more importantly, the Sixth Circuit, in Winkler, never renounced the statement

in question from Watkins, observing only that this statement “might” have a “narrower”

application depending on the circumstances, including the constitutional violation at issue. Id. at

900–01. This language makes a departure from Watson sound like the exception rather than the

norm. The question is when and how this exception might apply.

       Along these lines, Justice William J. Brennan once argued, in a concurring opinion, that

the Supreme Court has “[n]ever doubted that a single decision of a city’s properly constituted

legislative body is a municipal act capable of subjecting the city to liability.” City of St. Louis v.

Praprotnik, 485 U.S. 112, 138 (1988) (Brennan, J., concurring) (citing Newport v. Fact Concerts,

Inc., 453 U.S. 247 (1981); Owen v. City of Independence, 445 U.S. 622 (1980))). In Newport,

the municipality was liable under § 1983 after the municipal council prevented a rock band from

performing at a concert by canceling its promoter’s license. Newport, 453 U.S. at 249–52. The

constitutional violation concerned the First Amendment’s prohibition against content-based

censorship. Id. 252–53. In Owen, the municipality was liable under § 1983 after the municipal

council discharged the city manager without a hearing. Owen, 445 U.S. at 625–50. The

constitutional violation concerned the Fourteenth Amendment’s guarantee of substantive and

procedural due process. Id. at 630, 633. According to Justice Brennan, “the actions of the

municipalities’ policymaking organs,” in both Newport and Owen, “were properly charged to

the municipalities themselves.” Praprotnik, 485 U.S. at 138–39 (Brennan, J., concurring)

(footnote omitted).


                                                 11
       But he also acknowledged that a municipality is largely incapable of acting or enforcing

a policy by itself: “Municipalities, of course, conduct much of the business of governing through

human agents.” Id. at 138 (Brennan, J., concurring) (emphasis added). This statement holds

especially true in cases that originate from inside prison walls, where individual officers

habitually and necessarily enforce policies on a municipality’s behalf. See generally Block v.

Rutherford, 468 U.S. 576, 585 (1984) (stating that prison officials are entitled to deference in

their “execution of policies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain institutional security” (quotation omitted)); Salem

v. Warren, 609 F. App’x 281, 283 (6th Cir. 2015) (“[W]e have repeatedly required that prison

officials carry out these policies in a ‘uniform and evenly applied’ . . . manner.” (quotation

omitted)).

       In these types of cases, in which plaintiffs commonly invoke the Eighth Amendment,

the need for an individual actor’s constitutional misconduct would appear to be essential—if not

in all cases, then in many or most of them—in light of the Supreme Court’s instruction that

the “unnecessary and wanton infliction of pain” under the Eighth Amendment requires “a

sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991); see Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (“It is only such indifference that can offend ‘evolving

standards of decency’ in violation of the Eighth Amendment.” (emphasis added) (footnote

omitted)); see also Brooks v. Celeste, 39 F.3d 125, 127–28 (6th Cir. 1994) (stating that “[i]n all

cases, the required state of mind is wantonness” and the “meaning of wantonness depends on

the type of offending conduct” (emphasis added)). Indeed, the Supreme Court has recognized

that, under an Eighth Amendment claim, “considerable conceptual difficulty would attend any
                                               12
search for the subjective state of mind of a governmental entity, as distinct from that of a

governmental official.” Farmer v. Brennan, 511 U.S. 825, 841 (1994).

       In examining Newport, Owen, and the standard governing Eighth Amendment claims,

however, this Court merely offers its musings about the question that the Sixth Circuit declined

to answer in Winkler, without answering that question itself. Due to the Sixth Circuit’s adherence

to Watkins in both recent and older opinions, Williams, 2019 WL 2145649 at *5; Green, 759 F.

App’x at 413; Ford, 535 F.3d at 491, and the perception among district courts that Watkins is

“well settled law,” Wheeler, 2019 WL 1320506 at *8, an en banc abrogation of Watkins may be

necessary before these courts—including this Court—will be prepared to decamp from it, see

Lopez v. Wilson, 426 F.3d 339, 341 (6th Cir. 2005) (“Because panels of this court have split over

the correct characterization of the rule, we granted en banc review.” (citation omitted)).

            2. The Subjective Component of Deliberate Indifference

       As another basis for entering judgment as a matter of law against Mrs. Brawner, the Court

found that she had failed to present any evidence of an individual officer’s deliberate indifference

to her serious medical needs. The Court informed the parties that it would have instructed the jury

that deliberate indifference consists of two components—one objective and one subjective.

Farmer, 511 U.S. at 834; Baynes v. Cleland, 799 F.3d 600, 618 (6th Cir. 2015). As to the

subjective component, the Court told the parties that it would have explained to the jury that

Mrs. Brawner had to prove an officer (1) was aware of facts from which the inference could be

drawn that a substantial risk of serious harm existed, (2) actually drew that inference, and (3) failed




                                                  13
to take reasonable measures to reduce the risk of harm. Farmer, 511 U.S. at 837, 847; Street v.

Corrs. Corp. of Am., 102 F.3d 810, 816 (6th Cir. 1996).

       In an effort to stave off entry of judgment as a matter of law, however, Mrs. Brawner

contended that the subjective component of deliberate indifference “no longer applies to medical-

care claims brought by pre-trial detainees,” [Pl.’s Proposed Jury Instructions at 2], but she

conceded at trial that “we don’t have a Sixth Circuit case that says it.” [Trial Tr.]. The law in the

Sixth Circuit has always been—and it continues to be—that the subjective component is an

element of deliberate indifference. See Rafferty v. Trumbull County, 915 F.3d 1087, 1094 (6th Cir.

2019) (“To make out a claim under the Eighth Amendment, the prisoner must satisfy both an

objective and a subjective component.” (emphasis added) (quotation omitted)); Richmond v. Huq,

885 F.3d 928, 938 n.3 & 938–47 (6th Cir. 2018) (expressing doubt, in dicta, as to the necessity of

the subjective component but applying it anyway).

       This Court simply does not have license to disturb the Sixth Circuit’s precedent, even if

it disagrees with it. See United States v. Hunt, 278 F. App’x 491, 500 (6th Cir. 2008) (stating that

the Sixth Circuit’s published decisions “must be followed” by district courts, in keeping with stare

decisis (emphasis added)); see also Kimble v. Entm’t, LLC, 135 S. Ct. 2401, 2409 (2015) (“[A]n

argument that we got something wrong—even a good argument to that effect—cannot by itself

justify scrapping settled precedent.”); Michigan v. Bay Mills Indian Cmty., 572 U.S. 782, 798

(2014) (stating that “stare decisis is a foundation stone of the rule of law”); Welch v. Tex. Dep’t of

Highways & Pub. Transp., 483 U.S. 468, 478–79 (1987) (declaring that “[t]he rule of law depends

in large part on adherence to the doctrine of stare decisis,” because it is “a natural evolution from


                                                 14
the very nature of our institutions” (internal quotation marks and quotation omitted)). The Court

must therefore reject Mrs. Brawner’s argument.

       B. Municipal Liability under the Eighth Amendment: Sufficiency of the Evidence

              1. Constitutional Violation

       Mrs. Brawner failed to provide sufficient evidence showing that any officer was

deliberately indifferent to her medical needs. As set out above, in accordance with the established

law in this circuit, Mrs. Brawner was required to present evidence showing that an individual

officer had violated her right to adequate medical care. 2 As noted above, the Court would have

instructed the jury, in accordance with the applicable law, that deliberate indifference, on the part

of an officer, consists of two components—one objective and one subjective.              The Court

acknowledges that Mrs. Brawner provided sufficient evidence on the objective component, that is,

a reasonable jury could find that she “demonstrate[d] the existence of a sufficiently serious medical

need.” Spears, 589 F.3d at 254. It is the subjective component on which her evidence was lacking.

       “For the subjective component, the [plaintiff] must demonstrate that the [individual officer]

possessed a sufficiently culpable state of mind in denying medical care.” Winkler, 893 F.3d at 890

(quoting Spears, 589 F.3d at 254). To adequately show this, Mrs. Brawner must offer proof that

the individual officer “knows of and disregards an excessive risk to inmate health or safety.” Id.

(quoting Farmer, 511 U.S. at 837). Ultimately, “the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw that inference.” Id. (quoting Farmer, 511 U.S. at 837).


       2
           See supra Section III.A.1.
                                                 15
       Regarding the medical care provided to Mrs. Brawner, the testimony at trial generally

established that she was booked into Scott County Jail around 1:00 p.m. by Captain Tucker on

June 29, 2016.    Captain Tucker followed the standard booking procedure, noting on Mrs.

Brawner’s intake form that she was on four prescription medications, and that she did not report

any prior epileptic seizures. Thereafter, in the early morning hours of July 7, Mrs. Brawner

experienced a seizure, and EMS was called. The Scott County Ambulance Service report indicated

that EMS was dispatched by 911 to respond to the Scott County Jail for Mrs. Brawner’s seizure

activity. When EMS arrived ten minutes after receiving the request, Mrs. Brawner appeared to be

in the post-ictal phase of the seizure. Dr. Gayda treated Mrs. Brawner at Lafollette Medical Center,

prescribed her phenobarbital, and discharged her with instructions to follow up with a private

physician within one to two days. According to nurse Massengale’s testimony, however, Mrs.

Brawner was not seen by a physician while incarcerated at the Scott County Jail.

       Thereafter, in the morning hours of July 11, Mrs. Brawner began experiencing a prolonged

series of seizures. The jail officers performed a basic exam of her vitals, and the jail physician,

Dr. Caparelli, instructed to give Mrs. Brawer a 200mg dose of Dilantin. Officers continued to sit

with or monitor her until nurse Massengale arrived roughly three hours after the seizure activity

commenced that morning. Once present, nurse Massengale placed her in a holding cell and

instructed 15-minute interval monitoring. Jail officers continued monitoring of her throughout the

morning, noting multiple seizures. The officers’ records also indicate that nurse Massengale was

present with Mrs. Brawner at various times throughout the morning. At 11:38 a.m., the observation

notes indicate that EMS was present at her bedside to transport her to Lafollette Medical Center.


                                                16
       Mrs. Brawner failed to provide sufficient evidence for a reasonable jury to find that a

particular officer working for Scott County was aware of facts from which the inference could be

drawn that a substantial risk of serious harm existed, actually drew that inference, and failed to

take reasonable measures to reduce the risk of harm. See Farmer, 511 U.S. at 837, 847.

       First, as to the failure to provide the medications she listed on the intake form, there is

nothing in the record suggesting that any reasonable corrections officer—or even a medical

provider for that matter—would have immediately recognized that Mrs. Brawner was at a high

risk of having seizures.    In actuality, the evidence introduced at trial indicated that these

medications were prescribed for an array of medical possibilities, and that, for many of them,

suppression of seizures was generally not the most prevalent use. In any event, Mrs. Brawner did

not introduce evidence of her prior medical history to offer any insight into when she was originally

prescribed these medications, or for what purpose they were prescribed, leaving those questions

for complete speculation, both for the jury, but more importantly, for purposes of the instant

motion, for the Scott County personnel. The record of this case does not show that the Scott

County employees knew of Mrs. Brawner’s substantial medical risk. Further, Mrs. Brawner did

not provide evidence of any of Scott County’s employees’ own inferences about her presenting

medications and risks associated with their discontinuation. And, above all, she did not show that

any officer or medical care provider actually drew the inference that she faced a substantial risk of

seizures from the lack of her medication, and failed to take reasonable measures to reduce the risk

of harm. Her failure to produce evidence as to Scott County’s employees’ subjective intentions

was one terminal downfall of her Eighth Amendment claim.


                                                 17
       Regarding the second element—that the municipality was responsible for the constitutional

violation—Mrs. Brawner proposed two general theories of municipal liability against Scott County

for its failure to provide constitutionally adequate medical care under the Eighth Amendment: (1)

a failure to train theory; and (2) a custom or policy theory. The Court takes each theory in turn.

            2. Failure to Train

       “In limited circumstances, a local government’s decision not to train employees about their

legal duty to avoid violating citizens’ rights may rise to the level of an official government policy

for purposes of § 1983.” Connick, 563 U.S. at 61. To establish municipal liability under a failure

to train theory, a plaintiff must show that (1) the training program is inadequate to the task the

officer must perform, (2) the inadequacy is a result of the municipality’s deliberate indifference,

and (3) the inadequacy is ‘closely related to’ or ‘actually caused’ the plaintiff’s injury.” Bonner-

Turner v. City of Ecorse, 627 F. App’x 400, 413-14 (6th Cir. 2015) (citing Plinton v. County of

Summit, 540 F.3d 459, 464 (6th Cir. 2008)).

       Only with a showing of deliberate indifference “can such a shortcoming be properly

thought of as a [municipality] ‘policy or custom’ that is actionable under § 1983.” Id. (quoting

City of Canton v. Harris, 489 U.S. 378, 389 (1989)). “A pattern of similar constitutional violations

by untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for

purposes of failure to train.” Id. at 62 (citing Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 409 (1997)). This is consistent with the deliberate indifference standard because

“[w]ithout notice that a course of training is deficient in a particular respect, decisionmakers can

hardly be said to have deliberately chosen a training program that will cause violations of


                                                 18
constitutional rights.” Connick, 563 U.S. at 62 (emphasis added). Deliberate indifference is “a

stringent standard of fault,” which demands more than a showing of “simple or even heightened

negligence” and, instead, requires a showing that “a municipal actor disregarded a known or

obvious consequence of his action.” Stemler v. City of Florence, 126 F.3d 856, 865 (6th Cir. 1997)

(quoting Bryan County, 520 U.S. at 410).

       Here, Mrs. Brawner failed to provide sufficient evidence as to the adequacy (or

inadequacy) of any training program employed by Scott County. This material insufficiency in

and of itself justifies the Court’s granting of Scott County’s motion as to Mrs. Brawner’s Eighth

Amendment claim for failure to train its employees. But even assuming that Mrs. Brawner had

shown the inadequacy of a training program instituted by Scott County, she presented absolutely

no proof to show that such an inadequacy was a result of Scott County’s deliberate indifference.

As the Sixth Circuit has explained, there are “two situations justifying a conclusion of deliberate

indifference in claims of failure to train or supervise.” Ellis ex rel. Pendergrass v. Cleveland Mun.

Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006).

       First, a plaintiff can show “a failure to provide adequate training in light of foreseeable

consequences that could result from a lack of instruction.” Id. at 700–01. The Sixth Circuit has

explained that this is available in a “narrow range of circumstances where a federal rights violation

may be a highly predictable consequence of a failure to equip employees with specific tools to

handle recurring situations.” Winkler, 893 F.3d at 903 (internal alterations and quotation marks

omitted).

       Mrs. Brawner has not provided any evidence justifying a finding that this case falls into

the first type of situation explained above. Indeed, she argued at trial that Scott County Jail
                                                 19
personnel were improperly trained to sit with the individual and to leave medical decisions

regarding inmates up to the nurse. But she did not provide any evidence explaining how the quality

of the medical training that officers did receive, as well as their training to leave medical decisions

regarding inmates up to the nurse, put Scott County on notice of the likelihood that jail personnel

would inadequately respond to an inmate’s medical needs. Additionally, the evidence that was

produced in this case showed that on July 15—after her return from her first transport to Lafollette

Medical Center—she began having seizures in the morning hours, and nurse Massengale, after

arriving for her shift at 8:00 a.m., placed her on 15-minute observation watch in a holding cell.

Thereafter, the officers and the nurse periodically monitored her for the rest of the morning—

noting multiple instances of seizures in the observation log report—sitting with her at times, and

EMS eventually was called to transport her to the hospital at around 11:34 a.m.

       The evidence showed that healthcare professionals were contacted multiple times

throughout her incarceration, specifically when she was experiencing seizure activity. Not only

that, but EMS was summoned to transport her to the emergency room at Lafollette Medical Center

on July 7, after her initial seizure activity. Subsequently, on July 15, EMS was again called to

transfer her to the emergency room at Lafollette Medical Center a second time after additional

seizures. Mrs. Brawner simply makes no showing whatsoever that Scott County’s actual training

was inadequate in light of foreseeable consequences that could result from the lack of training.

       Second, a plaintiff may show “deliberate indifference [] where the city fails to act in

response to repeated complaints of constitutional violations by its officers.” Pendergrass, 455

F.3d at 701 (quotation omitted). As Mrs. Brawner never made any mention in her case-in-chief


                                                  20
(nor argument) of any repeated complaints by other individuals of constitutional violations by

Scott County officers, this situation is wholly unsupported in the instant case.

       Of final note, the third element of Mrs. Brawner’s failure to train theory of municipal

liability—that such inadequate training program was “closely related to” or “actually caused” her

injury—went without mention. Indeed, she did not present any proof that the training, or lack of

training, that Scott County officers received was the cause of her injury. Dr. Haggerty provided

opinion testimony regarding the failure of the jail and the medical personnel at the jail to properly

deal with her medical needs as being the cause of her claimed injuries. However, neither he, nor

any other witness, made any mention of the jail’s training procedures, or how any claimed

inadequate training was the cause of Mrs. Brawner’s injuries. This essential requirement simply

went unacknowledged in Mrs. Brawner’s case-in-chief.

            3. Policy or Custom of Intolerance

       Mrs. Brawner argued that several customs or policies of Scott County were the cause of

her injuries. In the final pretrial order, Mrs. Brawner attacked four of the policies or customs of

Scott County: (1) the written policy delaying inmate’s continuation of prescribed medicine for up

to fourteen days after intake; (2) the blanket prohibition against the use of Suboxone; (3) a policy

of staffing only one nurse and only during weekdays; and (4) a policy of destroying and failing to

preserve “shift notes.” [Final Pretrial Order at 7–8]. As this Court understands, at trial, Mrs.

Brawner asserted additional alternative customs or policies which, she argued, were supported by

the evidence presented, including: (1) the jail’s custom and practice of following the two-week

policy and (2) the jailors’ custom of leaving medical care to the nurse or doctor.


                                                 21
       “A city’s custom or policy can be unconstitutional in two ways: 1) facially unconstitutional

as written or articulated, or 2) facially constitutional but consistently implemented to result in

constitutional violations with explicit or implicit ratification by city policymakers.” Gregory v.

City of Louisville, 444 F.3d 725, 752 (6th Cir. 2006) (citing Monell, 436 U.S. at 692-94). At trial,

Mrs. Brawner clarified that her claims against Scott County’s policies and customs regarding her

medical care were “as applied” challenges, seemingly contesting the consistent implementation of

the policies. “Where the identified policy is itself facially lawful, the plaintiff ‘must demonstrate

that the municipal action was taken with ‘deliberate indifference’ as to its known or obvious

consequences. A showing of simple or even heightened negligence will not suffice.’” Id. (quoting

Bryan County, 520 U.S. at 407).

       Even if Mrs. Brawner had produced sufficient evidence for a jury to find that an individual

officer violated her constitutional right to adequate medical care, she nevertheless failed to show

that Scott County “knew of and disregarded such risk” through the outlined policies or customs.

Winkler, 893 F.3d at 902. Indeed, the evidence provided that Scott County had established policies

and procedures for dealing with inmates’ medical care, a fact that Mrs. Brawner stipulated to. See

[Final Pretrial Order at 1–3]. Even if the jury were to find that she suffered constitutional

violations—which this Court has held above that it could not have done—and such violations were

a result of the Scott County policies or customs challenged by her, she ultimately offered zero

evidence showing a pattern of such violations against her or other Scott County Jail inmates,

making it impossible to demonstrate deliberate indifference on Scott County’s part. Not a single

policy or custom challenged by Mrs. Brawner was shown to be a part of a recurrent pattern of

constitutionally inadequate medical care by the County. It was simply not shown, as to any of the
                                                 22
above-outlined policies and customs, that Scott County knew how such customs or policies would

affect Mrs. Brawner’s serious medical need, or that it was obvious that such customs or policies

would have the claimed consequences realized by Mrs. Brawner in this case.

       C. Municipal Liability under the Fourteenth Amendment: Sufficiency of
          the Evidence

       The Fourth Amendment protects people’s right “to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. Under

this amendment, an officer’s use of force “will constitute a seizure,” and it will violate a federal

right if it is “‘objectively [un]reasonable’ in light of the facts and circumstances.” Jackson v.

Washtenaw County, 678 F. App’x 302, 306 (6th Cir. 2017) (quoting Graham, 490 U.S. at 397).

“[A] pretrial detainee’s excessive force claim brought under the Fourteenth Amendment’s Due

Process Clause is subject to the same objective standard as an excessive force claim brought

under the Fourth Amendment.” Clay v. Emmi, 797 F.3d 364, 369 (6th Cir. 2015) (citing

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472–75 (2015)); see Kingsley, 135 S. Ct. at 2479

(Alito, J., dissenting) (stating that a pretrial detainee’s excessive force claim under the Fourth

Amendment “would be indistinguishable from [a] substantive due process claim”). Again, to

establish municipal liability under the Fourteenth Amendment, “the plaintiff must establish that:

(1) the plaintiff’s harm was caused by a constitutional violation; and (2) the city was responsible

for that violation.” Spears, 589 F.3d at 256 (citation omitted).

            1. Constitutional Violation

       Under these elements, Mrs. Brawner failed to provide sufficient evidence from which a

reasonable jury could find that Scott County could be held liable on her Fourteenth Amendment
                                                 23
excessive force claim. She failed even to establish the first requirement: that a constitutional

violation caused her injury. As an initial matter, the Court finds it appropriate to outline the totality

of the evidence that Mrs. Brawner presented regarding the basic question of whether she was

actually tased by Scott County Jail personnel. The only evidence presented to the jury having any

relation to the use of a taser in this case was (1) the photograph of Mrs. Brawner’s leg; (2) Mrs.

Brawner’s months-later hearsay report 3 of being tased at the jail to Tennova Neurosciences; and

(3) Mr. Brawner’s hearsay testimony that Mrs. Brawner told him that she had been tased. 4

Otherwise, Mrs. Brawner did not put on any other evidence allowing the jury to determine that she

was actually tased. 5

         Sidestepping away from the facts surrounding the taser incident, Mrs. Brawner directed the

Court to the medical records entered into evidence. Upon review, the medical records do not

provide that she was actually tased, rather, they only suggest that she later reported to her medical

provider that she was tased. 6 Further, there was no testimony that the marks on her leg were in

fact from a taser. Ms. Brawner’s expert, Dr. Haggerty, testified that the pictures resembled marks



         3
            This medical report was entered into evidence in its entirety without any objection by Scott County.
Although all statements made in the report offered for the truth of the matter contained within the statement are
unquestionably hearsay, the Court does note that some of the statements contained within the report may ultimately
have been excepted from the rule against hearsay per Federal Rule of Evidence 803(4).
          4
            The Court notes that Scott County objected to this evidence—albeit not contemporaneously and subsequent
to the witness’s verbal answer—and the Court ultimately granted the hearsay objection and specifically instructed the
jury to disregard this hearsay testimony.
          5
            The Court recalls that Mrs. Brawner’s counsel admitted as much in oral argument on the instant motion,
claiming that the medical record entered into evidence was “about as good of evidence as you can have.”
          6
            The only mention of Mrs. Brawner being tased in admitted medical records is found in her Exhibit 9, which
memorializes her visit to Tennova Neurosciences on December 19, 2016, nearly six months after her incarceration in
the Scott County Jail. There, the plaintiff reported that she was in jail back in July and “[s]he had 30 [seizures]
witnessed by other inmates, but the cops thought she was faking and ta[s]ed her and put her in solitary.” Additionally,
Mrs. Brawner’s chief complaint to Tennova Neurosciences was that “[s]he feels her memory is very poor, and she
does not ever have a good day now.”
                                                         24
that could have been made by a taser, but he was not present for the claimed incident, and would

ultimately not offer any opinion as to whether they were in fact taser marks. Mr. Brawner testified

that she did not have the marks going into the jail, but did have the marks when he saw her at the

hospital after June 29, 2016. However, he never provided any (non-hearsay) testimony that the

marks were in fact from a taser. And even if he had, neither he nor any other witness testified to

any of the surrounding circumstances of the potential tasing incident.

       Mrs. Brawner argued that the medical records indicating that she could have been tased,

coupled with Mr. Brawner’s hearsay testimony of what she told him, as well as the picture of

her leg, established sufficient circumstantial evidence allowing a reasonable jury to conclude that

she was tased at Scott County jail. Disregarding Mr. Brawner’s hearsay testimony, as the jury was

properly instructed to do, leaves only the photograph and the December 19, 2016 Tennova

Neurosciences medical record. At best, a jury would have to credit Mrs. Brawner’s reporting

complaint months later to Tennova Neurosciences—without her own testimony in support—to

find that Scott County personnel employed a taser during this particular incarceration. The Court

declines to make a definitive finding that Mrs. Brawner failed to produce sufficient evidence that

she was in fact tased only because it is not necessary to support the Court’s ruling on Scott

County’s Rule 50 motion.

       Whether or not Mrs. Brawner was in fact tased is of no ultimate consequence, for the

evidence that she must have provided to survive Scott County’s motion was not only that she was

tased but also that such tasing was a violation of her constitutional right. Even if the jury were to

find that she was tased at some point during her stay at the Scott County jail, there is absolutely

no evidence outlining the circumstances surrounding the tasing event. Indeed, the Sixth Circuit
                                                 25
has consistently found that there are many legitimate circumstances where an officer’s use of a

taser is constitutionally permitted. See Goodwin v. City of Painesville, 781 F.3d 314, 323 (6th Cir.

2015) (“Active resistance to an officer’s command can legitimize an officer’s use of a Taser.”

(citing Hagans v. Franklin Cty. Sherriff’s Office, 695 F.3d 505, 509 (6th Cir. 2012))); see also

Shreve v. Franklin County, 743 F.3d 126, 135 (6th Cir. 2014) (finding that, in a Fourteenth

Amendment excessive force case, summary judgment was proper for individual jail defendants

who used a taser against the plaintiff because it was not established that the deputies’ use of the

taser was “conscience shocking”).

       Without any testimony about the circumstances surrounding the tasing, the jury was not

able, nor entitled, to find that such claimed tasing was, in fact, in violation of Mrs. Brawner’s

constitutional rights. The simple finding alone that she was tased does not automatically permit a

jury to determine that such tasing violated the Constitution. Mrs. Brawner’s counsel’s admission

to the Court, in response to Scott County’s Rule 50 motion, that there is no evidence as to the

circumstances of the tasing event largely compels the Court’s dismissal of the excessive force

claim. Without any facts as to the circumstances surrounding the tasing, Mrs. Brawner failed to

meet her burden of showing that the tasing was objectively unreasonable, in violation of her

constitutional rights. Because she failed to provide sufficient evidence for a jury to find she

suffered a violation of her constitutional rights, her excessive force claim against Scott County

must fail.




                                                26
             2. Failure to Train

         Additionally, as outlined above, “[l]iability against [a local government] arises only if it

violated a constitutional or statutory right through a custom or practice of doing so.” Hidden Vill.,

LLC v. City of Lakewood, 734 F.3d 519, 523 (6th Cir. 2013). In other words, “[t]he governmental

action must be ‘the moving force’ behind the constitutional violation” for liability to attach to the

governmental entity. Hanson v. Madison Cty. Det. Ctr., 736 F. App’x 521, 541 (6th Cir. 2018).

Even if Mrs. Brawner had provided sufficient evidence to support a jury finding of a constitutional

violation, she nevertheless failed to provide any evidence as to any custom or practice of Scott

County that led to the claimed violation. Outside of the failure to properly train its employees,

which is discussed below, there is no policy, custom, regulation, or decision officially adopted by

Scott County which Mrs. Brawner ever pointed to as a cause of her claimed tasing.

         At trial, she argued that Scott County’s failure to properly train its employees was the

moving force behind the claimed constitutional violation. Again, “[t]o establish municipal liability

for a failure to train, a plaintiff must show (1) the training program is inadequate to the task the

officer must perform, (2) the inadequacy is a result of the municipality’s deliberate indifference,

and (3) the inadequacy is ‘closely related to’ or ‘actually caused’ the plaintiff’s injury.” Bonner-

Turner v. City of Ecorse, 627 F. App’x 400, 413-14 (6th Cir. 2015) (citing Plinton, 540 F.3d at

464).

        As to the first element under Mrs. Brawner’s failure to train theory, no mention of any

training program regarding the use of tasers was made at any point throughout the entirety of the

trial, rendering it impossible for a jury to determine whether or not any such training program was

adequate.    The second element, that any inadequacy of the training was the result of the
                                                 27
municipality’s deliberate indifference, also went completely unmentioned. Without doubt, there

was a complete absence of testimony as to any other instances of tasing to demonstrate that the

municipality has ignored a history of abuse and was on notice that its training was deficient.

Likewise, there was no supporting evidence at all suggesting that Scott County had failed to train

its employees to handle recurring situations presenting an obvious potential for future violations

similar to this single claimed violation. Lastly, Mrs. Brawner provided no evidence as to relation

or causation—indeed, because she failed to present any evidence as to the first two elements, it

was practically impossible to present sufficient evidence as to the third element—relating the

County’s training to this claimed tasing event. The failure to train theory was simply unsupported

at trial. Concurrently, by failing to provide any evidence regarding any other policy or custom as

a cause of the claimed unconstitutional tasing, the excessive force claim must fail.

                                       IV.   CONCLUSION

      At trial, Mrs. Brawner did not present legally sufficient evidence that would allow a

reasonable jury to find in her favor as to either of her § 1983 claims. Scott County’s motion for

judgment as a matter of law is therefore GRANTED. The Clerk of Court is DIRECTED to close

this case.

        So ordered.

        ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE



                                                28
